Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending and they are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10, 11, 15 and 16 are rejected under 35 U.S.C. 102 as being anticipated by Masuda (US 5,706,205 A).
As to claims 1, 10 and 15, Masuda teaches a computer implemented method for performing process mining on a multi- instance process comprising one or more multi-instance subprocesses, the method comprising:
dividing an event log for the multi-instance process into a main log and one or more sublogs by collapsing events of each of the one or more multi-instance subprocesses into a single activity (
a unit 400 for providing an initial circuit, a unit 500 for dividing the single flows into execution steps, a unit 600 for allocating hardware parts of the initial circuit to the execution steps, and a unit 800 for converting each of the single flows into a finite state machine (FSM) and combining the FSMs into one, col.5, lines 6-22);
generating a process graph for the main log and for each of the one or more sublogs (a unit 400 for providing an initial circuit, a unit 500 for dividing the single flows into execution steps, a unit 600 for allocating hardware parts of the initial circuit to the execution steps, and a unit 800 for converting each of the single flows into a finite state machine (FSM) and combining the FSMs into one, col. 5, lines 6-22); 
combining the generated process graphs into a combined process graph (and a unit 800 for converting each of the single flows into a finite state machine (FSM) and combining the FSMs into one, col. 5, lines 6-22); and
outputting the combined process graph (the output of the CPU 40 is connected to an output interface 50 having the FSM combiner 800 for providing an output device with an FSM, col. 3, line 60- col. 4, line 6).

As to claims 2, 11 and 16, Masuda teaches each of the one or more sublogs corresponds to a respective one of the one or more multi-instance subprocesses (the single flow divider 610 of the hardware allocator 600 divides the single flows of the CDFG into paths G1 to G3 as shown in FIG. 11 without overlapping operators among the paths. For example, the path G1 involves input terminals, an adder, a register, a multiplier, a register, an adder, a register, an adder, a register, a subtracter, and an output terminal. The paths G1 to G3 are called each a G path, col.6, lines 2-6).
As to claim 6, Masuda teaches combining the generated process graphs into a combined process graph comprises inserting a loop from an end node of each respective one of the one or more multi-instance subprocesses to a start node of the respective one of the one or more multi-instance subprocesses (the single flow extractor 300 reads the CDFG 250, analyzes the same, and finds control nodes and the values of the control variables and conditional expressions. The single flow extractor 300 extracts from the CDFG 250 partial graphs 350 containing uniquely determined closed loops. When a given partial graph includes a closed loop, i.e., a single flow with no branching, conditions to escape from the closed loop are different from the conditions for selecting the partial graph, col. 4, lines 33-48), the method further comprising:
performing conformance checking based on the combined process graph (An optimum solution calculator 630 finds an optimum combination of parts (partial circuits) for realizing the paths among the candidate parts. A conflict minimizer 640 finds a minimum combination of additional parts for realizing the paths if no optimum combination of parts is found by the optimum solution calculator, and adds the parts to the initial circuit, col.5, lines 35-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 5,706,205 A) in view of Seigel (US 2017/0031741 A1).
As to claims 3, 12 and 17, Masuda does not teach dividing the event log into a main log and one or more sublogs comprises
for each respective hierarchical level of the multi-instance process, omitting events corresponding to a hierarchical level higher than the respective hierarchical level of the multi-instance process from the event log. However, Seigel teaches dividing the event log into a main log and one or more sublogs comprises for each respective hierarchical level of the multi-instance process, omitting events corresponding to a hierarchical level higher than the respective hierarchical level of the multi-instance process from the event log (auditing software executing on a central server may receive an event log from a software agent. The event log may identify activities associated with a network element in a computer system. The auditing software may include a classifier trained using machine learning, paragraphs [4-5]; low priority event logs may be deleted from the event log database 120 after a relatively short time while higher priority event logs may not be deleted from the event log database 120 or may be deleted after a much longer period of time, paragraphs [20-22]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of dividing the event log into a main log and one or more sublogs comprises for each respective hierarchical level of the multi-instance process, omitting events corresponding to a hierarchical level higher than the respective hierarchical level of the multi-instance process from the event log as taught by Seigel into Masuda to periodically determining that active alerts are relevant, security may be improved.

Claims 4, 7, 8, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 5,706,205 A) in view of Skagerling (US 5,621,663 A).
As to claims 4 and 13, Masuda does not teach omitting events corresponding to a hierarchical level higher than the respective hierarchical level of the multi-instance process from the event log comprises:
filtering the event log based on a subprocess identifier. However, Skagerling teaches omitting events corresponding to a hierarchical level higher than the respective hierarchical level of the multi-instance process from the event log comprises: filtering the event log based on a subprocess identifier (changing a filter value for a certain event for a processed object, forwarding the event report to a higher level in the computer system, col. 5, line 63-col. 6, line 6; above-mentioned actions may suitably be determined merely for some of the reported events which are identical, col. 2, lines 38-55) . 
As to claims 7 and 18, Skagerling teaches separately computing a graph layout for the process graphs generated for the main log and for each of the one or more sublogs (the present invention divides a large-scale behavioral description into partial graphs (partial behavioral descriptions) according to conditional values, to synthesize a larger circuit than that of the conventional high-level synthesis technique. The present invention optimizes each partial graph by adding parts to and modifying an initial circuit designed by a designer. While the prior art exhaustively searches a huge design space for a solution, the present invention searches locally partial regions in the neighborhood of the initial circuit for an optimum solution. And a burst or a divergence of the synthesized solution may be prevented beforehand. The present invention may employ known logic synthesis techniques or local transformation as rules for locally adding parts to or modifying the initial circuit. Also, it is easy to make rules with design know-hows in the present invention, claims 1-3, col. 6, lines 48-64).

As to claims 8 and 19, Skagerling teaches outputting the combined process graph comprises: displaying the combined process graph (the output of the CPU 40 is connected to an output interface 50 having the FSM combiner 800 for providing an output device with an FSM, col. 3, line 60- col. 4, line 60).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 5,706,205 A) in view of Viet (US 2020/0059441 A1)
As to claims 9 and 20, Masuda does not teach the multi-instance process is a robotic process automation multi-instance process. However, Viet teaches the multi-instance process is a robotic process automation multi-instance process (the robotic training system may store the cropped image in a database that includes other image data for other icons. For instance, the database may include multiple entries that identify image data for various icons used in robotic automation processes, paragraphs [75-83]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the multi-instance process is a robotic process automation multi-instance process as taught by Seigel into Masuda to increase robotic automation robustness. For example, a robotic automation system may have improved robustness for a software application when background content, surrounding a button used in an automated process for the software application, is different during recording.

Allowable Subject Matter
Claims  5 and  14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195